Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the Preliminary Amendment filed on 2/16/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 2, 11-13 objected to because of the following informalities:
Claim 2, second-to-last line: “sequence” should be deleted.
Claim 11, second-to-last line: “sequence” should be deleted.
Claim 12, line 1: “claim 12” should be deleted.
Claim 13, line 1: “claim 13” should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McDermott et al. (US 2005/0107843 A1)
Regarding claim 1, McDermott discloses a method, comprising:
receiving (via 2) sound signals at a hearing prosthesis (¶ 0047) (Fig. 4);
extracting (via 14) a plurality of frequencies (fundamental frequencies F0) from the sound signals (¶ 0050);
filtering (via 11 and/or 12) the sound signals to generate channelized sound signals (¶ 0047-0048);
determining (via 13) a plurality of stimulation pulse sequences (¶ 0047), wherein each stimulation pulse sequences corresponds to one of the channelized sound signals (see Fig. 1);
amplitude modulating each of the plurality of stimulation pulse sequences with one of the plurality of frequencies extracted (via 14) from the sound signals (¶ 0079, 0051, Fig. 1), wherein at least two of the plurality of stimulation pulse sequences are amplitude modulated with different ones of the plurality of frequencies extracted from the sound signals (¶ 0052 and Fig. 2: fundamental frequencies are different); and

Regarding claim 7, McDermott discloses the method of claim 1, wherein extracting a plurality of frequencies from the sound signals, comprises:
extracting a fundamental frequency of at least one sound source associated with the sound signals (¶ 0050-0051); and
extracting at least one harmonic of the fundamental frequency of at least one sound source associated with the sound signals (¶ 0050-0051),
wherein at least a first one of the plurality of stimulation pulse sequences is amplitude modulated with the fundamental frequency of at least one sound source, and wherein at least a second of the plurality of stimulation pulse sequences is amplitude modulated with the at least one harmonic of the fundamental frequency (¶ 0084-0085).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDermott
Regarding claim 18, McDermott discloses a hearing prosthesis, comprising:
one or more sound input elements (2) configured to receive sound signals (¶ 0047);

a stimulator unit (Fig. 4: 4) (¶ 0047); and

estimate (via 11) at least first and second different frequencies present within the received sound signals (¶ 0048),
determine (via 13) at least first and second stimulation pulse sequences based on the sound signals (¶ 0047),
amplitude modulate the first stimulation pulse sequence based on the first frequency (¶ 0079, 0051, Fig. 1), and
amplitude modulate the second stimulation pulse sequence based on the second frequency (¶ 0079, 0051, Fig. 1),
wherein the stimulator unit (4) is configured to deliver the first and second stimulation pulse sequences to a recipient of the hearing prosthesis (¶ 0048-0049, 0087, Figs. 3-4).
McDermott is not relied upon to disclose: a memory; and at least one processor configured to perform acts.
Official notice is taken that it is very well-known in the art to configure a memory having stored thereon instructions executable by a processor to perform acts. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to: a memory; and at least one processor configured to perform the acts of McDermott, the motivation being to use a well-known configuration to perform the acts of McDermott.

Claim 8, 9, 11, 19, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDermott in view of Vandali et al. (US 2011/028618 A1)
Regarding claim 8, McDermott discloses the method of claim 1, further comprising:

wherein an amplitude modulation applied to at least one stimulation pulse sequence (¶ 0079) 
McDermott is not relied upon to disclose
determining a periodic probability for each of a plurality of the channelized sound signals, wherein a periodic probability indicates a degree of association between a channelized sound signal and a frequency extracted from the sound signals,
wherein an amplitude modulation applied to at least one stimulation pulse sequence is based on a periodic probability associating a channelized sound signal corresponding to the at least one stimulation pulse sequence and at least one frequency extracted from the sound signals.
In a similar field of endeavor, Vandali discloses 
determining (via 6) a periodic probability (61) for each of a plurality of the channelized sound signals (¶ 0116) (Fig. 12), wherein a periodic probability indicates a degree of association between a channelized sound signal and a frequency extracted from the sound signals (¶ 0072),

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to:
determining a periodic probability for each of a plurality of the channelized sound signals, wherein a periodic probability indicates a degree of association between a channelized sound signal and a frequency extracted from the sound signals,
wherein an amplitude modulation applied to at least one stimulation pulse sequence is based on a periodic probability associating a channelized sound signal corresponding to the at least one stimulation pulse sequence and at least one frequency extracted from the sound signals,
the motivation being to be able to detect and process sound signals to take into consideration different listening situations encountered in everyday situations to provide users of the system with improved perception of voice pitch and musical tone, whilst dealing with the effects of competing noise and/or interfering signals in an effective manner (Vandali - ¶ 0129).
Regarding claim 9, McDermott-Vandali discloses the method of claim 8, and Vandali disclose wherein determining a periodic probability for each of the plurality of the channelized sound signals, comprises:
for a first one of the channelized sound signals, determining a plurality of periodic probabilities (61) that each associate one of the plurality of the fundamental frequencies with the first channelized sound signal (¶ 0072),

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: wherein determining a periodic probability for each of the plurality of the channelized sound signals, comprises:
for a first one of the channelized sound signals, determining a plurality of periodic probabilities that each associate one of the plurality of the fundamental frequencies with the first channelized sound signal,
wherein an amplitude modulation applied to a first stimulation pulse sequence is based on an analysis of the plurality periodic probabilities associating the plurality of the fundamental frequencies with the first channelized sound signal,
the motivation being to be able to detect and process sound signals to take into consideration different listening situations encountered in everyday situations to provide users of the system with improved perception of voice pitch and musical tone, whilst dealing with the effects of competing noise and/or interfering signals in an effective manner (Vandali - ¶ 0129).
Regarding claim 11, McDermott discloses a method, comprising:
receiving (via 2) sound signals at a hearing prosthesis (¶ 0047) (Fig. 4);
extracting (via 11) at least one frequency from the sound signals (¶ 0048);
filtering (via 12) the sound signals to generate channelized sound signals (¶ 0048);


amplitude modulating at least one of the plurality of stimulation pulse sequences (¶ 0079) 
McDermott is not relied upon to disclose 
determining a periodic probability for each of a plurality of the channelized sound signals, wherein a periodic probability indicates a degree of association between a channelized sound signal and the at least one frequency extracted from the sound signals; and
amplitude modulating at least one of the plurality of stimulation pulse sequences based on a periodic probability associating a channelized sound signal corresponding to the at least one of the plurality of stimulation pulse sequences and the at least one frequency extracted from the sound signals.
In a similar field of endeavor, Vandali discloses 
determining (via 6) a periodic probability for each of a plurality of the channelized sound signals (¶ 0116) (Fig. 12), wherein a periodic probability indicates a degree of association between a channelized sound signal and the at least one frequency extracted from the sound signals (¶ 0072); and

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to:
determining a periodic probability for each of a plurality of the channelized sound signals, wherein a periodic probability indicates a degree of association between a channelized sound signal and the at least one frequency extracted from the sound signals; and
amplitude modulating at least one of the plurality of stimulation pulse sequences based on a periodic probability associating a channelized sound signal corresponding to the at least one of the plurality of stimulation pulse sequences and the at least one frequency extracted from the sound signals,
the motivation being to be able to detect and process sound signals to take into consideration different listening situations encountered in everyday situations to provide users of the system with improved perception of voice pitch and musical tone, whilst dealing with the effects of competing noise and/or interfering signals in an effective manner (Vandali - ¶ 0129).
Regarding claim 19, McDermott discloses the hearing prosthesis of claim 18, wherein the first and second stimulation pulse sequences correspond to first and second channelized sound signals, respectively, determined from the sound signals (see Fig. 1),
McDermott is not relied upon to disclose and wherein the at least one processor is configured to:
determine a periodic probability for at least the first channelized sound signal, wherein the periodic probability indicates a degree of association between the first channelized sound signal and the first estimated frequency of the sound signals.
In a similar field of endeavor, Vandali discloses: and wherein the at least one processor is configured to:
determine (via 6) a periodic probability for at least the first channelized sound signal (¶ 0116) (Fig. 12), wherein the periodic probability indicates a degree of association between the first channelized sound signal and the first estimated frequency of the sound signals (¶ 0072).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: and wherein the at least one processor is configured to:
determine a periodic probability for at least the first channelized sound signal, wherein the periodic probability indicates a degree of association between the first channelized sound signal and the first estimated frequency of the sound signals,
the motivation being to be able to detect and process sound signals to take into consideration different listening situations encountered in everyday situations to provide users of the system with improved perception of voice pitch and musical tone, whilst dealing with the effects of competing noise and/or interfering signals in an effective manner (Vandali - ¶ 0129).
Regarding claim 22, McDermott-Vandali discloses the hearing prosthesis of claim 19, and Vandali discloses wherein the at least one processor is configured to:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: wherein the at least one processor is configured to:
set an amplitude modulation applied to at least the first stimulation pulse sequence based on the periodic probability associating the first channelized sound signal with at least the first frequency estimated from the sound signals,
the motivation being to be able to detect and process sound signals to take into consideration different listening situations encountered in everyday situations to provide users of the system with improved perception of voice pitch and musical tone, whilst dealing with the effects of competing noise and/or interfering signals in an effective manner (Vandali - ¶ 0129).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDermott in view of Phillips et al. (US 2019/0070413 A1)
Regarding claim 10, McDermott discloses the method of claim 1.
McDermott is not relied upon to disclose further comprising:
receiving an input from a user; and
determining an amplitude modulation applied to at least one of the plurality of stimulation pulse sequences is based on the input from the user.
In a similar field of endeavor, Phillips discloses:
receiving an input from a user (¶ 0016); and

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: further comprising:
receiving an input from a user; and
determining an amplitude modulation applied to at least one of the plurality of stimulation pulse sequences is based on the input from the user,
the motivation being to provide means to control stimulation parameters of the hearing prosthesis (Phillips - ¶ 0016).

Allowable Subject Matter
Claim 2-6, 12-15, 20-21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
In regard to claim 2-6, 12-15, 20-21, the subject matter therein in combination with the base claim(s) is not taught nor suggested by the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK FISCHER whose telephone number is (571)270-3549.  The examiner can normally be reached on Mon-Fri 12-6, 8-10pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK FISCHER/Primary Examiner, Art Unit 2687